DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5- 8, and 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Kwak et al. (US-20170016262).
	Regarding claim 1, Kwak et al. discloses a base (120) formed of a first material (paragraph 57, at least POM), wherein the base is capable of being secured to a lever (at least wherein the door panel 10, or a portion thereof, has been interpreted as a lever of the door at least paragraph 45 to prevent over-slam) of the exit device (10); and a body (110) formed of a second material (paragraphs 17 and 47, TPE) coupled to and extending from the base (fig 2), wherein the body is configured to abut an inside surface of a chassis (20) of the exit device (at least 10, paragraph 45 wherein 100 prevents over-slam between 10 and 20), wherein the first material is a thermoplastic (paragraphs 17 and 57, at least POM) and the second material is a viscoelastic material (at least rubber or TPE).
	Regarding claim 2, Kwak et al. discloses wherein the base and the body are integrally molded (paragraph 17).
Regarding claim 5, Kwak et al. discloses wherein the body (110) is tapered in a direction away from the base (figs 1-4, 110/120).
Regarding claim 6, Kwak et al. discloses wherein the dampener has a non-linear reaction force curve when compressed (fig 2, at least wherein the frustoconical shape including 116 has been interpreted as producing a non-linear reaction force curve).
Regarding claim 7, Kwak et al. discloses a through hole (fig 2) formed through the base and a body capable of receiving a fastener (at least 125/126/128) to secure the base to the lever of the exit device.
	Regarding claim 8, Kwak et al. discloses a layer of low-friction material (at least TPE) disposed on a surface of the body (110) opposite the base (120). It has been interpreted that claim 8 does not require a separate coating or additional layer of low-friction material, it only requires a layer. Under this interpretation, it has been interpreted that the TPE is the layer of low-friction material. 
	Regarding claim 21, Kwak et al. discloses attaching a base (120) of the dampener (100) to a lever (10) of the exit device (door 10); and positioning the lever and attached dampener (100) inside a chassis (fig 1, 20/10) of the exit device, wherein the dampener (100 at 110) contacts an inside surface of the chassis (20) when the lever and attached dampener are positioned inside the chassis (fig 1).
Regarding claim 22, as broadly recited Kwak et al. discloses wherein attaching the base (120) of the dampener to a lever (10) of the exit device comprising screwing the base to the lever (paragrtaphs 58-60, wherein the insertion action has been interpreted to include a twisting or screwing motion). Claim 22 does not appear to require any structural limitation such as a screw with thread, it only requires a “screwing action or motion”.  In other words, no fastener is required by the claim
Regarding claim 23, Kwak et al. discloses wherein positioning the lever (10) and the attached dampener (100) in the chassis includes positioning a viscoelastic portion (fig 1, 110, TPE, paragraph 17) of the dampener between the lever (10) and the chassis (20, fig 1).

Claim(s) 9-12, and 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Horgan (US-4711480).
Regarding claim 9, Horgan discloses an exit device (100 at least fig 3) comprising: a chassis (100/200); a lever (102/505) disposed in the chassis configured to move between a first position and a second position (col. 3, lines 58-col. 4, line 16); a latch (108) configured to move between an engaged and a disengaged position (col. 3, lines 58-col. 4, line 16), wherein the latch (108) is in the engaged position when the lever is in the first position and is in the disengaged position when the lever is in the second position (col. 3, lines 58-col. 4, line 16); and a dampener (507) disposed inside the chassis (at least 200) between the lever (102/505) and an inside surface of the chassis (200) and in contact with both the lever and the inside surface of the chassis (fig 4 and 5, col. 4, line 44), wherein the dampener is configured to compress when the lever is moved to the second position (col. 4, line 43 at least wherein rubber has been interpreted to compress).
Regarding claim 10, Horgan discloses wherein the dampener (507) is at least partially composed of a viscoelastic material (col. 4, line 43, rubber).
Regarding claim 11, Horgan discloses wherein the dampener is secured to the lever (fig 4, 507).
Regarding claim 12, Horgan discloses wherein the dampener comprises: a base (500) formed of a first material; and a body (507) formed of a second material (rubber) extending from the base (fig 4), wherein the body is configured to abut the inside surface of the chassis (200, col. 4, line 44).
Regarding claim 17, Horgan discloses wherein the body (507) is tapered in a direction away from the base (500, fig 4 at least the notched section under the pin). 
Regarding claim 18, Horgan discloses wherein the dampener further comprises a through hole formed through the base (500) and a body (507) capable of receiving a fastener (fastener seen in fig 4) to secure the base to the lever of the exit device (fig 3 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US-4711480) in view of Kwak et al. (US-20170016262).
Regarding claim 13, Horgan discloses a first and second material as set forth above but lacks wherein the first and second material are a thermoplastic and a viscoelastic material. Kwak teaches dampener base (120) and body (110) to alleviate shock and reduce noise (Kwak, paragraph 5) wherein the first material of the base (120) is a thermoplastic (paragraphs 17 and 57, at least POM) and the second material of the body (110) is a viscoelastic material (at least TPE).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the bumper of Kwak et al. with the bumper mechanism of Horgan at least in order to provide a replaceable wear component improving replacement costs (Kwak paragraph 63) that provides the desired damping characteristics (Kwak paragraphs 8-10).

Regarding claim 14, Kwak teaches base and the body are integrally molded (paragraph 17).
Regarding claim 19, Kwak et al. discloses a layer of low-friction material (at least TPE) disposed on a surface of the body (110) opposite the base (120). It has been interpreted that claim 8 does not require a separate coating or additional layer of low-friction material, it only requires a layer. Under this interpretation, it has been interpreted that the TPE is the layer of low-friction material.
Regarding claim 20, Kwak et al. teaches wherein the dampener has a non-linear reaction force curve when compressed (fig 2, at least wherein the frusto-conical shape including 116 has been interpreted as producing a non-linear reaction force curve).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the bumper of Kwak et al. with the bumper mechanism of Horgan at least in order to provide a replaceable wear component improving replacement costs (Kwak paragraph 63) that provides the desired damping characteristics (Kwak paragraphs 8-10).
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kwak et al. (US-20170016262) and in view of Maurer et al. (US-20060148919).
Regarding claims 3 and 4, Kwak et al. discloses as set forth above but is not specific to a cast polyurethane or a polyurethane foam for the first and second material. Maurer et al. teaches wherein polymer and thermoplastic foams are widely used in a variety of cushioning applications (paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select appropriate materials based on damping characteristics for the desired results of the engineering design.  
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US-4711480) in view of Kwak et al. (US-20170016262) and in further view of Maurer et al. (US-20060148919).
Regarding claims 15 and 16, Horgan and Kwak et al. disclose as set forth above but are not specific to a cast polyurethane or a polyurethane foam for the first and second material. Maurer et al. teaches wherein polymer and thermoplastic foams are widely used in a variety of cushioning applications (paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select appropriate materials based on damping characteristics for the desired results of the engineering design.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                   

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657